Citation Nr: 0608025	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Lincoln, Nebraska.

The issue of entitlement to a higher initial evaluation for 
post-traumatic stress disorder (PTSD) is remanded to the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's currently diagnosed tinea pedis is unrelated to 
military service, or to any incident therein, including 
exposure to herbicides.


CONCLUSION OF LAW

A skin disorder of the feet was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claim, a letter dated in April 2004 was sent to the veteran 
that satisfies the duty to notify provisions.  As for the 
duty to assist, the claims file contains all available 
evidence pertinent to the claim, including the service 
medical records, all identified post-service medical records, 
and a VA examination report dated in August 2004.  There is 
nothing to suggest the existence of relevant, outstanding 
records.  Finally, as there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

An August 2004 VA examination report establishes the veteran 
has a current diagnosis of tinea pedis, commonly known as 
athlete's foot.  Antonian v. Brown, 4 Vet. App. 179, 181 
(1993).  This is the only current skin disability involving 
the feet.  The veteran asserts this disability was caused by 
serving on active duty in the hot, humid conditions he 
experienced in the Republic of Vietnam and that no other 
situation could have caused his current skin disability of 
the feet.  The Board has considered the veteran's contention, 
but his statements are not competent evidence to establish 
the etiology of his claimed disability.  Neither the Board 
nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
this case, the service and post-service medical records tend 
to show the veteran's tinea pedis began many years after 
service and is not otherwise related to service.


The service medical records are entirely absent of any 
complaint or diagnosis of a skin disorder of the feet.  At 
the veteran's separation examination in March 1969, he denied 
having or ever having a skin disease or foot trouble, and 
clinical evaluation of the skin and feet at separation 
confirmed no abnormalities.  Likewise, the VA medical 
evidence fails to document any skin disorder of the feet 
until many years after service, when VA conducted a skin 
disease examination in August 2004.  The above evidence is 
consistent with the veteran's own statement that he did not 
receive treatment for his tinea pedis until 2004, 
approximately 35 years after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

The veteran's service record shows he served in the Republic 
of Vietnam for an unspecified period between the dates of 
January 9, 1962, and May 7, 1975.  He is therefore presumed 
to have been exposed to an herbicide agent.  38 U.S.C.A. 
§ 1116(f).  VA regulations provide that, if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630 - 27641 (May 20, 2003); see also Notice, 
67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November. 2, 
1999).  Consequently, the veteran's presumed exposure to 
herbicide agents in service does not provide a basis for 
service connection for his currently diagnosed tinea pedis.

Additionally, the August 2004 VA examiner addressed whether 
the veteran's skin disorder was related to herbicide exposure 
and provided the uncontroverted medical opinion that it was 
not related to herbicide exposure because the veteran's skin 
condition is fungal in origin rather than from toxic exposure 
to a herbicide such as Agent Orange.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102 (2005).  As there is no medical evidence 
of record that relates the veteran's current skin disorder of 
the feet to service, or to any incident therein, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disorder of the 
feet, to include as to due to herbicide exposure, is denied.


REMAND

Based on the report of a VA examination conducted in June 
2004, the RO in August 2005 assigned an initial evaluation of 
50 percent for PTSD.  However, in September 2005, the veteran 
reported that his social impairment had worsened, to include 
an increase in his avoidance symptoms.  Accordingly, a re-
examination to determine the current severity of the 
veteran's service-connected PTSD is therefore warranted.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).     

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or the effective date of such a benefit.  Accordingly, 
the RO provide proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this issue is remanded for the following 
actions:

1.  The veteran must be sent a corrective 
notice letter under the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran must be scheduled for a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  The 
examiner must review the veteran's claims 
folder in conjunction with the 
examination.  Any tests deemed 
appropriate by the examiner must be 
conducted.  After examining the veteran, 
the examiner must present a Global 
Assessment of Functioning score, with an 
explanation of the score assigned.

The examiner's report must describe the 
following: personal appearance and 
hygiene; mood; affect; speech; ability to 
understanding complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
must also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; degree of 
memory loss or impairment, if any; 
disturbances of motivation and mood, if 
any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), 
if any; degree of impairment, if any, in 
the ability to adapt to stressful 
circumstances (including work or a work- 
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


